DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches 
A control apparatus comprising: an acquiring unit configured to acquire a contrast evaluation value for each of a plurality of areas in an image; a controlling unit configured to detect an in-focus position of a focus lens for at least one area of the plurality of areas based on the contrast evaluation value; and a setting unit configured to set a target area to detect the in-focus position from the plurality of areas. However, the prior art does not teach wherein the controlling unit determines whether or not the focus lens approaches the in-focus position of the target area based on the contrast evaluation value of the target area, wherein the controlling unit determines a driving direction of the focus lens based on a result of a determination, and wherein when the controlling unit has detected the in-focus position of the target area, the controlling unit determines the driving direction of the focus lens based on the contrast evaluation value of another area of the plurality of areas other than the target area when taken in combination with all the limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
April 13, 2021